Citation Nr: 0432938	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  04-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for leg disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for mental disorder 
characterized by paranoia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

(Consideration of the appellant's claim of service connection 
for mental disorder characterized by paranoia is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have a leg disability attributable 
to his military service.

2.  The veteran does not have arthritis attributable to his 
military service.


CONCLUSIONS OF LAW

1.   The veteran does not have leg disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the United States Army from August 1952 
to August 1954.  The Board notes that a previous claim of 
service connection for a herniated nucleus pulposus with leg 
pain was denied in a rating decision dated in November 1980, 
and in numerous subsequent confirmed rating decisions.  The 
veteran now claims that his bilateral leg disabilities and 
his arthritis are a result of being flat-footed.  He claims 
that he had flat feet when he entered service, and that the 
condition was discovered shortly after entry into service.

Several attempts to locate the veteran's service medical 
records (SMRs) have yielded scant information.  A December 
2002 report from the National Personnel Records Center (NPRC) 
indicates that the veteran's SMRs were among those thought to 
have been destroyed in a 1973 fire at NPRC.  A copy of the 
veteran's August 1954 separation physical examination is, 
however, of record.  Clinical evaluation of the veteran's 
extremities, feet, spine and other musculoskeletal, were all 
reported as normal.  The examiner noted there were no severe 
illnesses or injuries, and that there had been no surgery 
during the veteran's tour of duty.

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he never saw a doctor 
for treatment of any leg disorder while in service, but did 
see medics on occasion, and self-medicated with aspirin.  The 
veteran's wife also appeared at his hearing.  She testified 
that he has always complained of pain in his back and legs.  

In a Statement in Support of Claim received in October 1981, 
the veteran averred that, after he was released from active 
duty, he was notified by the Albuquerque RO in 1955 to report 
for an examination of his back and legs.  He stated that he 
reported to the RO and was then sent elsewhere for the 
examination.  Of record is a statement from the veteran's 
brother, who vaguely remembered driving his brother to one 
unidentified location in Albuquerque in 1955, and then to 
another.  He stated that he did not go inside with his 
brother at either location.  In a letter to the veteran dated 
in January 1982, the RO informed the veteran that the VA 
Medical Center (VAMC) in Albuquerque had no record of an 
examination in 1955.  The RO suggested that such an 
examination might have been in connection with his reserve 
status, and suggested that the veteran could try to secure 
examination results from his reserve unit.

Of record is a lay statement from [redacted],who avers that he 
served with the veteran at Ft. Bragg, North Carolina. [redacted]
stated that the veteran had "bad legs" in service, which 
caused him to be placed on light duty in an office job, to 
keep him from having to walk or drill.  

Of record are treatment notes and statements from the 
veteran's private physician, J.S., M.D., who cared for the 
veteran from 1965 until he retired in 1998, and B.W., M.D., 
who assumed care of the veteran on Dr. J.S.'s retirement.  Of 
record is a July 2003 statement from Dr. J.S., documenting 
that, while he was treating the veteran, he had three 
significant health problems:  paranoid schizophrenia; flat 
feet, which caused significant pain and resulted in reduced 
capacity to work; and a herniated nucleus pulposus, resulting 
in back pain and loss of deep tendon reflexes in both lower 
extremities.  

A 1981 summary of treatment, provided by Dr. J.S. indicates 
that the veteran was first seen for back pain in May 1973.  A 
notation indicates that he was seen again for low back pain 
in June 1980.  The veteran was diagnosed with disc disease 
resulting from having lifted a battery at work two months 
previous to the June 1980 treatment.  The veteran's 
complaints of intermittent back pain and progressively severe 
sciatica led to surgery in October 1980 for an extruded disc 
at L4-L5.  The veteran's neurological surgeon, D.C., M.D., 
reported in November 1980 that the veteran was completely 
free of back and radicular pain, and was allowed to return to 
work, with the admonition to refrain from any heavy lifting 
for another month.

An entry from the 1981 summary of treatment notes that the 
veteran complained of pain in his legs and feet in August 
1981.  The doctor noted that the veteran had flat feet, 
possible bilateral loss of Achilles reflex, and recommended 
use of arch supports.

A letter of support from Dr. B.W., dated in July 2003, 
summarized the veteran's medical history based on the history 
given by the veteran, and on treatment notes from both Dr. 
J.S., and Dr. B.W.  Dr. B.W. noted Dr. J.S.'s first mention 
of flat feet in 1981, but noted that flat feet "is generally 
a congenital condition which means you probably had this from 
birth."  Dr. B.W. noted that the veteran and his spouse both 
told him that he had been drafted into the Army despite 
having flat feet.  Dr. B.W. thus concluded that the veteran 
had flat feet on entry into military service, and that being 
in the service with flat feet would increase problems with 
leg and foot pain.  (The Board notes that a claim for service 
connection for flat feet was denied in a rating decision 
dated in January 2004.  The record does not show that that 
claim was appealed, and it is not therefore before the 
Board.)

Regarding the veteran's claim for service connection for 
arthritis, the veteran testified at his hearing that he began 
seeing his doctor for arthritis in about 1968, and that his 
doctor had told him that his "arthritis came from the pains 
in [his] legs."  A radiology report dated in June 2002 noted 
moderate degenerative joint disease (DJD) in the right knee.  
X-rays taken in January 2003 noted marked DJD, AC joint.  
Though a treatment note dated in August 1999 notes restless 
leg syndrome and degenerative joint disease, there is no 
record that the veteran has been treated specifically for 
arthritis.  Dr. B.W.'s July 2003 letter does not mention 
arthritis.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Certain chronic diseases, including arthritis, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).

Regarding the veteran's claim for service connection for leg 
disability, there is some medical evidence of a current 
disability.  A treatment note dated in August 1999 notes 
degenerative joint disease, and the X-ray report in June 2002 
noted moderate DJD in the right knee.  Dr. J.S.'s July 2003 
letter also noted loss of deep tendon reflexes in both lower 
extremities, resulting from his herniated disc, but this 
issue is not before the Board.  (Given that a herniated 
nucleus pulposus was the subject of a prior denial, and 
because such an issue was developed for the Board's review, 
the Board's analysis is limited to leg disability other than 
that emanating from disc disease.)  Nevertheless, there is no 
medical evidence of in-service incurrence or aggravation of 
an injury or disease.  The veteran's separation examination 
noted no abnormalities of any kind.  Service connection on a 
direct basis for leg disability therefore is not warranted.

The Board notes the lay statement of [redacted],who avers that the 
veteran had "bad legs" in service.  Competent lay evidence 
is evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is, for example, competent as a layperson to describe 
symptoms he experiences, he is not competent to provide 
medical opinion as to etiology of any disability.  Similarly, 
E.F. is not competent to provide medical evidence that this 
veteran had an in-service disability of the legs.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board notes the conflicting opinions of the veteran's two 
physicians.  Dr. J.S., in his July 2003 statement, noted that 
a herniated nucleus pulposus resulted in loss of deep tendon 
reflexes in both lower extremities.  Dr. B.W., on the other 
hand, opined that the veteran's bilateral leg disabilities 
are a result of the veteran's flat feet.  In his letter of 
July 2003, he opined that flat feet is generally a congenital 
condition, and concluded that the veteran "probably had this 
from birth."  Drawing on this supposition, and the averments 
of the veteran and his wife that the veteran had flat feet on 
entering military service, Dr. B.W. concluded that being in 
the service with flat feet would increase problems with leg 
and foot pain.  Neither theory is availing.

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition. 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Here, however, neither the herniated 
nucleus pulposus which Dr. J.S. says caused the veteran's 
loss of deep tendon reflexes in both lower extremities, nor 
the flat feet which Dr. B.W. supposes caused the veteran's 
bilateral leg disabilities, is service connected.  (As noted 
above, both disabilities-flat feet and herniated nucleus 
pulposus-have been addressed by the RO in rating actions 
that have not been appealed to the Board, and consequently 
may not be considered by the Board at this juncture.)  Thus, 
the veteran's bilateral leg disabilities cannot be service 
connected on a secondary basis on either Dr. J.S.'s or Dr. 
B.W.'s theory.  

Regarding the veteran's claim for service connection for 
arthritis, there is some evidence of a diagnosis of 
arthritis, though there is no evidence of ongoing treatment.  
There is no medical evidence of an in-service incurrence of 
injury or disease that led to arthritis.  There is no 
evidence of record that the veteran began seeing his 
physician for treatment of arthritis as early as 1968, as the 
veteran averred in testimony at his hearing.  There is also 
no medical evidence of a nexus between the current disability 
and any in-service disease or injury.  The first documented 
mention of arthritis was noted to be in August 1999 when the 
veteran's private physician recorded that the veteran had 
DJD.  Even if, arguendo, 1968 were to be accepted as the time 
of the first diagnosis of arthritis in the veteran, service 
connection on a presumptive basis would not be warranted, as 
this is some 14 years after his leaving active duty.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In deciding these issues the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that a preponderance of the evidence is against these claims 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.

III. Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, the month following receipt of his claim, and nearly a 
year before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the August 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
made numerous attempts to obtain the veteran's SMRs and 
service records.  As noted above, these records are presumed 
to have been lost in a 1973 fire at NPRC.  The RO obtained 
and incorporated into the record the private treatment 
records discussed above.  Also as noted above, the veteran 
was afforded a hearing.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for leg disability is 
denied.

Entitlement to service connection for arthritis is denied.


REMAND

The record indicates that the veteran was first diagnosed 
with paranoid schizophrenia by Dr. J.S. in 1969.  Dr. B.W.'s 
July 2003 letter states that the veteran requires 100 
milligrams of Mellaril four times a day, and he opined that 
paranoia that requires this much medicine often begins in 
teenage years, and rarely when someone is in their late 30s, 
as the veteran was when Dr. J.S. first diagnosed paranoia in 
1969.  Dr. B.W. also opined that this was consistent with the 
veteran's assertion that his paranoia began while in service.  
Thus, Dr. B.W. suggests that the veteran's paranoia may have 
begun in service.  The Board finds that, to better assess the 
nature of the veteran's current disability and to obtain 
clear medical evidence on these questions regarding time of 
onset, further evidentiary development is required.  

This issue is therefore REMANDED to the RO for the following 
actions:

1.  The veteran must be afforded a 
VA psychiatric examination by an 
examiner with appropriate expertise 
to evaluate his claim of service 
connection for a mental disorder 
characterized by paranoia.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed, and 
the results noted in the examination 
report.  The examiner should provide 
a current diagnosis and indicate 
whether any mental disorder 
currently shown is characterized by 
paranoia.  If any such disability is 
shown, the examiner should state the 
medical probabilities that it is 
attributable to the veteran's period 
of military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the appellant 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



